SANDSTROM, Justice,
dissenting.
[¶ 17] Because the majority misinterprets and misapplies the “least-sophisticated-consumer standard,” I respectfully dissent.
[¶ 18] Under the “least-sophisticated-consumer standard” the question is how the communication would be understood by the least sophisticated consumer. Weiss v. Collection Ctr., Inc., 2003 ND 128, ¶ 11, 667 N.W.2d 567. In other words, might the least sophisticated consumer be confused or misled by the communication? The majority notes, at ¶ 11, that the standard is an objective one, but then proceeds to apply it as a subjective standard.
[¶ 19] The majority, at ¶ 12, concludes that the real estate agent is not the least sophisticated consumer and would not have been misled. But the standard is objective, not subjective. Would the least sophisticated consumer have been misled? The standard does not ask whether the particular agent or the particular consumer was misled. The misapplication of the standard is further emphasized by the majority’s conclusion, “Steven Falkenstein’s testimony demonstrates he believed the *389judgment balance was approximately $1,100 to $1,202.13.”
[¶ 20] Under proper application of the objective standard, I would reverse the grant of summary judgment and remand for further proceedings.
[¶ 21] DALE Y. SANDSTROM